Exhibit 10.25

 

AMENDMENT TO

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

 

The Convergys Corporation Executive Deferred Compensation Plan is hereby amended
in the following respects, effective as of February 24, 2004:

 

1. Section 3.1.2 is amended to read as follows:

 

3.1.2 Subject to such rules as the Committee may prescribed, a Key Employee may
elect prior to January 1 of a calendar year (or such earlier date as may be
prescribed by the Committee) to defer up to 100% (subject to applicable
withholding) or a specific dollar amount (not less than $1,000) of (i) any
Annual Cash Incentive Award and/or (ii) any award granted under the Convergys
1998 Long Term Incentive Plan (the “1998 LTIP”) which is payable in the form of
cash (e.g., performance units payable in cash), otherwise payable during the
calendar year pursuant to procedures established by the Committee. For purposes
of the Plan, “Annual Cash Incentive Award” means the annual incentive award or
bonus payable in cash to a Key Employee by a Convergys Entity.

 

2. Section 3.1.3 is amended to read as follows:

 

3.1.3 Subject to such rules as the Committee may prescribe, a Key Employee who
has received a Restricted Stock Award may elect to surrender any of the
restricted Convergys Shares (or in case of an award of restricted stock units,
may elect to forfeit his right to receive in the future all or a portion of the
Convergys Shares subject to such award) as of any date permitted by the
Committee (not later than six months prior to the date on which the restrictions
otherwise applicable to such shares would lapse (or, in the case of restricted
stock units, the date on which the Convergys Shares would have otherwise been
issued) in exchange for a credit to the Key Employee’s Restricted Stock Account
pursuant to Section 4.2. For purposes of the Plan, “Restricted Stock Award”
means an award of Convergys Shares under the 1998 LTIP that is in the form of
restricted stock, restricted stock units or performance shares.

 

3. Section 4.1 is amended to add the following to the end thereof:

 

Any amount credited to such Account as a result of an election to defer an
element of Basic Salary that is otherwise subject to forfeiture in the event
that certain conditions are not satisfied (e.g., deferral of a hiring bonus that
is forfeitable in the event the employee does not remain employed for some
specified period of time) shall be subject to forfeiture to the same

 



--------------------------------------------------------------------------------

extent such amount would have been if such amount had not been deferred.

 

4. The first two sentences of Section 4.2 are hereby amended to read as follows:

 

4.2 Restricted Stock Accounts. There shall be established for each Key Employee
who has elected to surrender or forfeit all or a portion of a Restricted Stock
Award under Section 3.1.3 a separate Account, called a Restricted Stock Account,
which shall reflect the value of the Convergys Shares surrendered or forfeited
by the Key Employee under Section 3.1.3 and the assumed investment thereof.
Subject to such rules as the Committee may prescribed, an amount equal to the
value of the Convergys Shares surrendered by the Key Employee under Section
3.1.3 (or, in the case of restricted stock units, an amount equal to the number
of Convergys Shares that the Key Employee has elected to forfeit his right to
receive) shall be credited to the Key Employee’s Restricted Stock Account as of
the day on which the Convergys Shares (or right to receive Convergys Shares) are
surrendered to Convergys (or forfeited), except in the case of Restricted Stock
Awards that are conditioned upon the satisfaction of certain objective
performance criteria, in which case the credit shall be made once it has been
determined to what extent such objective performance criteria has been satisfied
and the amount of shares with respect to which restrictions would have otherwise
lapsed (or, in the case of restricted stock units, the amount of Convergys
Shares that would have otherwise been issued).

 

IN WITNESS WHEREOF, the Convergys Corporation Compensation & Benefits Committee
has caused its name to be subscribed as of the effective date.

 

CONVERGYS CORPORATION

COMPENSATION & BENEFITS COMMITTEE

By  

/s/ Steven C. Mason

     

 